         Case 1:20-mj-04179-DHH Document 1-4 Filed 07/02/20 Page 1 of 7



                                                                                No. 19-mj-4554-DHH

            AFFIDAVIT OF SPECIAL AGENT ANDREW KIRK IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT

       I, Andrew Kirk, being first duly sworn, hereby depose and state:

                     I. INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and have

been so employed since July of 2019. I am currently assigned to one of the FBI’s

Counterintelligence Squads in the Boston Field Office. Previously, I was employed as a Special

Agent with the Air Force Office of Special Investigations. I worked in this capacity for six

years. I have participated in numerous investigations, during the course of which I have

interviewed witnesses, conducted physical surveillance, executed search warrants, and used other

investigative techniques to secure relevant information regarding various federal crimes.

       2.      Along with other agents, I am currently investigating Zaosong ZHENG, a 29-

year-old Chinese citizen (hereinafter “ZHENG”), and I am submitting this affidavit in support of

an application for a search warrant of ZHENG’s residence for smuggling goods from the United

States, in violation of 18 U.S.C. § 554(a), and making false, fictitious and fraudulent statements

in a manner within the jurisdiction of the Executive Branch of the United States, in violation of

18 U.S.C. § 1001(a)(2).

       3.      As described below, based upon the evidence gathered to date in the ongoing

investigation, I have probable cause to believe, and do in fact believe, that on December 9, 2019,

that ZHENG knowingly and willingly attempted to export from the United States, merchandise,

articles, or objects, to wit: 21 vials of biological materials, contrary to laws or regulations of the

United States in violation of 18 U.S.C. § 554(a). Additionally, I have probable cause to believe,

that on December 9, 2019, ZHENG did knowingly and willfully make a series of materially

                                                   1
         Case 1:20-mj-04179-DHH Document 1-4 Filed 07/02/20 Page 2 of 7



false, fictitious, and fraudulent statements to both Customs and Border Protection (CBP) Officers

and Federal Bureau of Investigation (FBI) Agents, in violation of 18 U.S.C. § 1001(a)(2).

       4.      This affidavit is being submitted in support of an application for a search warrant

authorizing the search of ZHENG’s residence, 400 Brookline Avenue, Apt 8a, Boston,

Massachusetts, (“Subject Premises”) as described in Attachment A hereto for evidence, fruits,

and instrumentalities of the crimes listed above, as described in Attachment B.

       5.      The information in this affidavit is based upon my training and experience, my

personal knowledge of this investigation, and information conveyed to me by other agents and

law enforcement officials who have assisted in this investigation and have experience

investigating counterintelligence matters. Because this affidavit is submitted for the sole purpose

of seeking the issuance of a search warrant for ZHENG’s residence, it does not include every

fact known to me concerning the investigation. Instead, I only have included those facts that I

believe are needed to establish the requisite probable cause to support the search warrant

application.

                       II. APPLICABLE LAW AND REGULATIONS

       6.      18 U.S.C. § 554, prohibits smuggling goods from the United States. Specifically,

it prohibits anyone “fraudulently or knowingly exports or sends from the United States, or

attempts to export or send from the United States, any merchandise, article, or object contrary to

any law or regulation of the United States, or receives, conceals, buys, sells, or in any manner

facilitates the transportation, concealment, or sale of such merchandise, article or object, prior to

exportation.” 49 C.F.R. § 173.4b is a federal regulation of the United States that sets forth

packaging, labeling and shipping requirements for air travel with biological scientific research

specimens. Specifically, it provides that vials containing biological specimens be placed in a



                                                  2
         Case 1:20-mj-04179-DHH Document 1-4 Filed 07/02/20 Page 3 of 7



heat-sealed bag, that the heat-sealed bag be bagged again (i.e. double-bagged) and that the outer

packaging be properly labeled “scientific research specimens, 49 CFR 173.4b applies.”

       7.      18 U.S.C. § 1001(a)(2), makes it a crime to make any materially false, fictitious,

or fraudulent statement or representation engage in misleading conduct toward another person

with the intent to hinder, delay, or prevent the communication to a law enforcement officer of

information relating to the commission or possible commission of a federal offense.

                                   III. PROBABLE CAUSE

       8.      ZHENG, a 29-year-old Chinese citizen in the United States on a J-1 exchange

visitor Visa, was a research scholar working at Beth Israel Deaconess Medical Center

(“BIMDC”) on cancer research. On December 9, 2019, ZHENG was scheduled to depart from

Boston Logan International airport on Hainan flight #482 to Beijing, China. CBP Agriculture

Specialists assigned to Boston Logan International airport identified ZHENG as a high risk for

possibly exporting undeclared biological material.

       9.      As a result, CBP Officers went to the Hainan bag room where they were able to

locate two checked bags in ZHENG’s name. The checked bags were physically examined and

inside a sock 21 vials were discovered. The vials were visually inspected and appeared to

contain a brown liquid. Each vial had both typed and handwritten descriptions and notes on

them. Based upon my experience and training and discussions with agents working on this

matter, these vials contained what appeared to be biological material that were not properly

declared or packaged for transportation in commercial aircraft.

       10.     A short time later, CBP Officers identified ZHENG and approached him before

he boarded the aircraft. CBP Officers asked ZHENG multiple times if he was traveling with any

biological items or research material in either his carry-on or checked luggage. ZHENG replied



                                                3
         Case 1:20-mj-04179-DHH Document 1-4 Filed 07/02/20 Page 4 of 7



“no.” ZHENG was then removed from the jetway and escorted to the baggage secondary where

he acknowledged his ownership of the checked baggage that had previously been identified as

his.

       11.     Once in the secondary area, CBP Officers began their inspection. ZHENG was

asked why he did not declare the vials that were found in his checked luggage and he stated that

“they were not important and had nothing to do with his research.”

       12.     As the interview progressed, ZHENG stated that the vials were given to him by a

friend “Zhang TAO.” ZHENG claimed that TAO is a fellow researcher at the lab were ZHENG

worked, who was working with genetically modified cells. ZHENG had no plans to do anything

with the vials, but ZHENG could not explain why he was attempting to leave the United States

with the vials concealed in a sock in his checked bag. These vials were not placed in a heat-

sealed bag, they were not double-bagged and none of the packaging (in this case a sock) was

labeled “scientific research specimens, 49 CFR 173.4b applies” as required by 49 C.F.R.

§ 173.4b(b). Based upon my experience and training, I believe ZHENG hid the vials in his sock

to avoid having to declare that he was exporting and transporting biological materials to China,

and conceal the fact that he was transporting stolen research materials.

       13.     Shortly thereafter, ZHENG was brought to an interview room where he confessed

that he had stolen eight vials from the research laboratory where he worked and that no one else

was aware of this. ZHENG also stated that he personally replicated eleven vials based on Zhang

TAO’s research.

       14.     ZHENG stated that he replicated this research over a two to three month period

while working at his research laboratory and that the research laboratory was unaware of this.

ZHENG stated that his plan was to take the vials to his lab at Sun Yat-Sen Memorial Hospital, in



                                                 4
         Case 1:20-mj-04179-DHH Document 1-4 Filed 07/02/20 Page 5 of 7



China, for further analysis.

       15.     ZHENG stated that upon his return to China, he was planning to immediately go

to his lab and begin working on his research using the stolen vials. ZHENG explained that if the

results of his research were successful in any way, he planned to publish a paper in his name.

       16.     In ZHENG’s baggage, the CBP Officers also found a laptop belonging to another

Chinese national, Lei LIU. ZHENG explained that he was leaving the United States with this

laptop because LIU “could not fit it in his luggage.” A basic search of this device resulted in the

discovery of what appeared to be research material.

       17.     The vials were seized for failure to declare and are currently being examined to

determine their contents.

       18.     On December 10, 2019, after advising ZHENG of his Miranda rights, FBI Agents

interviewed ZHENG. ZHENG stated the night before his flight to China, he went to the lab at

approximately seven or eight o’clock to retrieve the vials. ZHENG said some people were

probably at the lab at the time he went, but that he did not see anyone while he was there.

ZHENG wrapped the vials in plastic before he left, and then took them back to his apartment,

where he stored them in his refrigerator. Before his flight he placed the vials in a sock, because

he needed a place to put them.

       19.     ZHENG grew the cells at his lab without authorization. He also stored the vials

and later took them from the lab without authorization. ZHENG said that he planned to store the

vials at his research lab in China, and use them at a future date. ZHENG did not have any

specific plans for what he was going to do with the vials, but his overall plan was to use the vials

to test new medicines.

       20.     ZHENG also had PowerPoint presentations and Principal Investigator updates



                                                 5
         Case 1:20-mj-04179-DHH Document 1-4 Filed 07/02/20 Page 6 of 7



pertaining to his research on his computer, which he planned to take to China. ZHENG asserted

he had authorization to send these updates to his academic advisor in China.

       21.       The BIDMC lab where ZHENG worked is the recipient of National Institutes of

Health grants.

       22.       According to public and state records, ZHENG’s resides at 400 Brookline

Avenue, Apartment 8a, Boston, Massachusetts, the Subject Premises. Agents have also been to

the apartment building at 400 Brookline Avenue, and confirmed with apartment management

that ZHENG lives in Apartment 8a.

       23.       During ZHENG’s interview, he disclosed the process by which he removed the

vials from his research laboratory without approval. ZHENG said he transported the material to

his residence. During ZHENG’s December 10, 2019 interview with FBI Agents, ZHENG

acknowledged he stole the vials from the lab to take them back to China to use for his own

research. Based upon ZHENG’s admission of transporting stolen material to his residence, I

have probable cause to believe ZHENG possessed stolen research material at his residence.

Based upon the research material found in ZHENG’s baggage on December 9, 2019, I have

probable cause to believe and do believe that his home will contain evidence of additional

research material stolen from his research laboratory; to include biological material, research

notes, and communications with foreign entities in China related to this type of research. Based

on my training and experience, as well as the facts of this investigation, I have probable cause to

believe, and do believe that evidence, fruits and instrumentalities of ZHENG’s crimes will be

present at the Subject Premises.




                                                 6
         Case 1:20-mj-04179-DHH Document 1-4 Filed 07/02/20 Page 7 of 7



                                      IV. CONCLUSION

       25.     Based on the information described above, I have probable cause to believe that

ZHENG has violated 18 U.S.C. §§ 1001, and 554(a).

       26.     Based on the information described above, I also have probable cause to believe

that evidence, fruits, and instrumentalities of these crimes, as described in Attachment B, are

contained within the Subject Premises described in Attachments A.


                                                     ____________________
                                                     ANDREW KIRK
                                                     Special Agent
                                                     Federal Bureau of Investigation


       Subscribed and sworn to before me this __
                                              17 th day of December 2019.




                                                                     ___
                                                                      ____
                                                                      __  ____
                                                                             ____
                                                                               _ __
                                                                               __
                                              __________________________________  _______
                                                                                       _
                                              HON. DAVID H. HENNESSY NES
                                                                       ESSYSY
                                              United States Magistrate JJudge
                                                                         udge
                                                                         ud ge




                                                 7
